IN THE COURT OF APPEALS OF TENNESSEE
                         WESTERN SECTION AT NASHVILLE
               _______________________________________________

JUDY PEWITT,

      Plaintiff-Appellant,
                                              Williamson Circuit #93145
Vs.                                           C.A. No. 01A01-9501-CV-00025

LILLIE BUFORD, A. CLIFF
FRENSLEY and WILLIAMSON                                                FILED
COUNTY, TENNESSEE,                                                      October 20,
                                                                           1995
      Defendants-Appellees.
_________________________________________________________________________
                                                               Cecil Crowson, Jr.
                                                                       Appellate Court Clerk


                FROM THE WILLIAMSON COUNTY CIRCUIT COURT

                 THE HONORABLE HENRY DENMARK BELL, JUDGE



                   James G. Stranch and Jane B. Stranch of
               Branstetter, Kilgore, Stranch & Jennings of Nashville
                                For Plaintiff-Appellant

                        Paul L. Sprader of Manier, Herod,
                         Hollabaugh & Smith of Nashville
                         For Defendant-Appellee, Buford

                  Thomas M. Donnell, Jr. and Alan T. Fister of
                     Stewart, Estes & donnell of Nashville
          for Defendants-Appellees, Frensley and Williamson County




            REVERSED IN PART, AFFIRMED IN PART AND REMANDED

                                  Opinion filed:




                                              W. FRANK CRAWFORD, JUDGE

CONCUR:

ALAN E. HIGHERS, JUDGE
DAVID R. FARMER, JUDGE
     This appeal involves a suit primarily based on the Public Employee Political

Freedom Act of 1980, T.C.A. §§ 8-50-601 - 8-50-604 (1993) (hereinafter PEPFA).

Plaintiff, Judy Pewitt, appeals from the circuit court's summary judgment order

dismissing Pewitt's PEPFA and retaliatory discharge claims against defendants,

Lillie Buford, Cliff Frensley, and Williamson County.

                                     THE FACTS

        In October of 1986, Pewitt was hired to fill a part-time position at the

Williamson County Trustee's Office. In 1987, she became a full-time employee.

Lillie Buford, the County Trustee, ran the office and was Pewitt's supervisor.

         Buford's husband owned a sole proprietorship known as Buford Trucking.

While working in the trustee's office, Pewitt noticed that Buford used the trustee's

office and its employees to perform various services for Buford Trucking. Pewitt

believed that this improper use of county employees interfered with the work of

the trustee's office, and that Buford was abusing her position as trustee. Pewitt

contacted Clyde Lynch, a county commissioner,1 and told him what was

happening at the trustee's office.

         Believing that Pewitt's complaints were significant, Lynch arranged a

meeting with Rick Buerger, the County Attorney, and Bob Ring, the County

Executive, to discuss Pewitt's allegations. Lynch then contacted Joe Baugh, the

District Attorney for Williamson County, and they decided to arrange a meeting

with the Tennessee Bureau of Investigation (TBI).       Lynch explained Pewitt's

allegations to the TBI, and thereafter a TBI agent called Pewitt.

         In her meeting with the TBI agent, Pewitt indicated that Buford Trucking

timecards were delivered to the trustee's office every Thursday. She stated that



   1
       County commissioner is an elective office in Williamson County.

                                         2
the trustee's office employees would then fill out these cards and prepare the

payroll for the trucking company. In May of 1991, the TBI raided the trustee's

office and confiscated payroll records and timecards of Buford Trucking from

the trustee's office.

      Immediately following the raid, Buford continued as trustee, and Pewitt

became concerned that Buford would somehow discover her identity as the

informant. Melissa Tidwell, a secretary at Buford Trucking, stated in her affidavit

that she had heard Buford speculate that Pewitt was the informant. Tidwell also

stated in her affidavit that Buford indicated that she would fire Pewitt if she

learned that Pewitt had in fact been the informant.

      Pewitt's concern increased due to her belief that Buford suspected the

informant to be someone within the trustee's office. Pewitt became convinced

that Buford discovered her role in the raid sometime in the middle of 1991 when

a TBI agent contacted Pewitt on Pewitt's unlisted, private line at the trustee's

office. Pewitt alleged that from this point on, Buford began to discriminate

against her. She alleged that Buford excluded her from various tasks, that

Buford excluded her from social conversations, and that Buford began to record

her absences (although Buford did not record the absences of other

employees). Pewitt further claims that as a result of stress and fear, she began

experiencing problems with her eyes, and she was forced to take a leave of

absence.

       After medical treatment and a period away from work, Pewitt's condition

improved to the point that she was ready to return to work. Pewitt contacted

Buford and indicated her desire to return, to which Buford allegedly replied, "I

haven't fired you yet." When Pewitt returned, she discovered that her desk had

been moved to a room which had previously contained only the copying


                                        3
machine. Pewitt was upset because she was the sole occupant of the room,

her files had not been moved into the room, and she could not find some of her

personal items which she allegedly left behind. Pewitt was further upset by the

fact that Buford had assigned some of her duties to other employees. Pewitt,

believing that the situation was untenable, immediately resigned. However,

Pewitt told various Williamson County Officials that she wanted her job back

when the investigation of the trustee's office was concluded.

      Buford was indicted by the Williamson County Grand Jury for her misuse

of the trustee's office, and she ultimately agreed to resign as trustee. While

Buford was negotiating her resignation, Frensley, a candidate for trustee,

contacted Commissioner Lynch to seek his support. Lynch asked Frensley if he

would give Pewitt her job back if he were appointed, and Frensley indicated

that he would not. After Frensley was appointed trustee, Lynch and Pewitt met

with him in an attempt to get Pewitt rehired. At the meeting, Frensley indicated

that there were no openings in the office, and that he would not hire Pewitt in

any event. Frensley indicated that Pewitt had a reputation as a troublemaker,

and that the other women in the trustee's office did not want to work with her.

      Pewitt then filed suit against Buford, Frensley, and Williamson County,

alleging retaliatory discharge and violation of the Public Employee Political

Freedom Act of 1980 (PEPFA), T.C.A. §§ 8-50-601 - 8-50-604 (1993). The various

defendants answered the allegations, and, following extensive discovery, filed

motions for summary judgment. The trial court granted summary judgment as

to all defendants, and this appeal ensued. The issue for review is whether the

trial court erred in granting the defendants' motions for summary judgment.

  A trial court should grant a motion for summary judgment only if the movant

demonstrates that there are no genuine issues of material fact and that the


                                       4
moving party is entitled to judgment as a matter of law. Tenn.R.Civ.P. 56.03; Byrd

v. Hall, 847 S.W.2d 208, 210 (Tenn. 1993); Dunn v. Hackett, 833 S.W.2d 78, 80

(Tenn. App. 1992). The party moving for summary judgment bears the burden

of demonstrating that no genuine issue of material fact exists. Byrd, 847 S.W.2d

at 210. When a motion for summary judgment is made, the court must consider

the motion in the same manner as a motion for directed verdict made at the

close of the plaintiff's proof; that is, "the court must take the strongest legitimate

view of the evidence in favor of the nonmoving party, allow all reasonable

inferences in favor of that party, and discard all countervailing evidence." Id. at

210-11. In Byrd, the Tennessee Supreme Court stated:

             Once it is shown by the moving party that there is no
             genuine issue of material fact, the nonmoving party
             must then demonstrate, by affidavits or discovery
             materials, that there is a genuine, material fact dispute
             to warrant a trial. [citations omitted]. In this regard,
             Rule 56.05 provides that the nonmoving party cannot
             simply rely upon his pleadings but must set forth
             specific facts showing that there is a genuine issue of
             material fact for trial.


Id. at 211. (emphasis in original).

     The summary judgment process should only be used as a means of

concluding a case when there are no genuine issues of material fact, and the

case can be resolved on the legal issues alone. Id. at 210 (citing Bellamy v.

Federal Express Corp., 749 S.W.2d 31, 33 (Tenn. 1988)). Summary judgment is not

to be used as a substitute for a trial of genuine and material factual issues. Byrd,

847 S.W.2d at 210 (citing Blocker v. Regional Medical Ctr., 722 S.W.2d 660, 660-61

(Tenn. 1987)). Where a genuine dispute exists as to any material fact or as to the

conclusions to be drawn from those facts, a court must deny a motion for

summary judgment. Byrd, 847 S.W.2d at 211 (citing Dunn, 833 S.W.2d at 80).



                                          5
  The Public Employee Political Freedom Act of 1980, as codified, provides:

            T.C.A. 8-50-601. Short title. - This part shall be known
            and may be cited as the "Public Employee Political
            Freedom Act of 1980."

             T.C.A. 8-50-602. Public Employee's communication
             with elected public officials. --
             (a) No public employee shall be prohibited from
             communicating with an elected public official for any
             job-related purpose whatsoever.
             (b) For purposes of this part, "public employee" means
             any person providing services for the state of
             Tennessee, state agencies, counties, municipalities, or
             subdivisions of such governmental bodies in Tennessee
             for which compensation is paid.

             8-50-603. Discipline or            discrimination for
             communication prohibited -- Damages. --
             (a) It is unlawful for any public employer to discipline,
             threaten to discipline or otherwise discriminate against
             an employee because such employee exercised that
             employee's right to communicate with an elected
             public official.

             (b) If the court of competent jurisdiction determines
             that a public employer has disciplined, threatened to
             discipline or otherwise discriminated against an
             employee because such employee exercised the
             rights provided by this part, such employee shall be
             entitled to treble damages plus reasonable attorney
             fees.

             8-50-604. Construction. - No provision of this part shall
             be construed to prohibit an employer from correcting
             or reprimanding an employee for making untrue
             allegations concerning any job-related matter to an
             elected public official.

      The appellees argue that PEPFA does not apply to the case sub judice,

because the elements of the statute are not met. The first issue to be addressed

is the question of who is the "public employer" under the statute. The issue was

not raised by the appellees, but rather by the trial court.        In its summary

judgment order, the trial court did not specifically state which of the defendant-

appellees constituted the public employer for purposes of PEPFA, however, the

court did state that Williamson County is not a "public employer" under the Act.

                                        6
The court stated:

              Under the . . . Act . . . by implication a "public
              employer" is the person who has the authority to hire,
              discharge, and determine the conditions of
              employment with respect to a "public employee." The
              apparent purpose of the statute is to punish the
              individual who violates the act by making such
              individual liable to the employee for treble damages
              and attorney fees. There is nothing in the statute to
              suggest that the county has vicarious liability for a
              violation by the County Trustee . . . .

We must respectfully disagree with the trial court.

        We find no support in the statute for the conclusions of the trial court that

Williamson County is not a public employer, or that the purpose of the Act is to

punish the "individual who violates the act" rather than the "public employer."

Though T.C.A. § 8-50-602(b) does not specifically define who is a "public

employer," it does specifically define who is a "public employee" under the Act.

A public employee is defined as "any person providing services for the State of

Tennessee, state agencies, counties, municipalities, or subdivisions of such

governmental bodies in Tennessee for which compensation is paid." T.C.A. § 8-

50-602(b)(1993) (emphasis supplied). Thus, any person who provides services to

the employers listed in § 8-50-602(b) is a "public employee."

  To be a "public employee," one must be the servant of a "public employer."2

Since one who provides services for compensation to the employers listed in §

8-50-602(b) is a public employee, it logically follows that the employers to whom

those services are provided, are "public employer[s]." Thus, we conclude that




    2
        It is difficult to conceive of an employment relationship in which an
employee would be a public employee not employed by a public employer,
and none of the appellees have presented this Court a situation in which such
a relationship would or could exist.

                                          7
Williamson County is a "public employer" for purposes of PEPFA.3 Because Pewitt

was a county employee, Williamson County must necessarily be her "public

employer."

        We must also respectfully disagree with the trial court's conclusion that

"the apparent purpose of the act is to punish the individual who violates the

act." This conclusion is contrary to the rules of statutory construction.

        The rule of statutory construction to which all others must yield is that the

intention of the legislature must prevail. Plough, Inc. v. Premier Pneumatics, Inc.,

660 S.W.2d 495, 498 (Tenn. App. 1983); City of Humboldt v. Morris, 579 S.W.2d 860,

863 (Tenn. App. 1978). "[L}egislative intent or purpose is to be ascertained

primarily from the natural and ordinary meaning of the language used, when

read in the context of the entire statute, without any forced or subtle

construction to limit or extend the import of the language." Worrall v. Kroger Co.,

545 S.W.2d 736, 738 (Tenn. 1977). The Court has a duty to construe a statute so

that no part will be inoperative, superfluous, void or insignificant. The Court must

give effect to every word, phrase, clause, and sentence of the Act in order to

achieve the Legislature's intent, and it must construe a statute so that no section

will destroy another. City of Caryville v. Campbell County, 660 S.W.2d 510, 512

(Tenn. App. 1983); Tidwell v. Collins, 522 S.W.2d 674, 676 (Tenn. 1975).

        It seems apparent from the Act's language that the Legislature is



    3
        This conclusion is consistent with other provisions of Tennessee Code
Annotated, Title 8 which concerns (and is thus entitled) "Public Officers and
Employees." T.C.A. § 8-50-1101(4) defines a "public employer" as "[t]he state of
Tennessee . . . [a] county, city, town, municipality or any other political
subdivision of the state . . . ." T.C.A. § 8-50-1101(4)(1993) (emphasis supplied).
T.C.A. § 8-33-101 similarly defines a public employer as "any government,
department, or agency . . . of this state, or of any county, municipality or other
civil or political subdivision thereof, including any department or agency
thereof." T.C.A. § 8-33-101(4), (5) (emphasis supplied).


                                          8
attempting to insure free and uninhibited communication between persons

employed in government and their respective elected officials. Obviously, the

Legislature recognized that such communication can inure to the public good

and assist in operating economical and efficient public offices. The Act seeks

to prevent public employers from disciplining or otherwise discriminating against

public employees for communicating with elected public officials. In PEPFA, the

Legislature imposes liability upon the "public employer" rather than the individual

who "discipline[s], threaten[s] to discipline or . . . discriminate[s] . . . ." T.C.A. §§

8-50-603 (a), (b) (1993). If the Legislature wished to impose liability upon the

individual who actually performs the discriminatory or disciplinary actions, the

Legislature could have easily made a provision therefor. The imposition of

liability upon the "public employer," as opposed to the individual "discriminator,"

is plain, clear, and unambiguous. Thus, we cannot agree with the conclusion

of the trial court that the purpose of the Act is to punish the individual

"discriminator." Rather, we think the purpose of the Act is to facilitate free and

open communication between public employees and elected officials by

deterring the public employer from taking discriminatory actions against an

employee because of such communication.

     Our holding that Williamson County (hereinafter County) is the "public

employer" is dispositive of the PEPFA claims against defendants Buford and

Frensley, because they were the agents of County rather than Pewitt's employer,

and the Act imposes liability only upon the "public employer."                Summary

judgment on Pewitt's PEPFA claim was properly granted to defendants Frensley

and Buford.

  With respect to Pewitt's PEPFA claim against defendant Buford, the trial court

held that summary judgment was appropriate, because Pewitt was unable to


                                           9
show that Buford had knowledge of Pewitt's communication with Commissioner

Lynch prior to the termination of Pewitt's employment. Because we find that

Williamson County rather than Mrs. Buford is the "public employer," it is

unnecessary to address this argument with respect to Mrs. Buford. However,

since the issue is dispositive of whether the "causal element" of PEPFA has been

met for purposes of the action against Williamson County,4 we will address the

issue with respect to Williamson County.

  Appellee Buford asserts that she never knew of Pewitt's communication with

Clyde Lynch until after Pewitt quit her job at the trustee's office. Therefore, any

of Buford's actions which were directed at Pewitt, whether discriminatory or

otherwise, could not have been "because" Pewitt communicated with an

elected official.

       Obviously, the word "because" in T.C.A. § 8-50-603(b) requires that the

discriminatory actions of the public employer must have resulted from the

employee's communication with an elected official. County asserts, and it

appears undisputed in the record, that Mrs. Buford had no actual knowledge

that Mrs. Pewitt had communicated with Commissioner Lynch prior to the time

Pewitt quit her job at the trustee's office.5 County argues that in order for liability

to be established under PEPFA, the employer must have actual knowledge of

the communication with the elected official and act because of that


   4
    It is necessary because Williamson County is not a natural person and thus
can only act through its agents (in this case Lillie Buford). Since the actions of
Mrs. Buford constitute the actions of Williamson County, to satisfy the causal
element of PEPFA in a suit against Williamson County, it is necessary that plaintiff
set forth specific facts which show that Buford acted "because" of Pewitt's
communication with Lynch.
   5
     In support of this proposition, County cites the deposition of Mrs. Pewitt in
which she admitted she did not know for certain whether Buford knew of her
communication with Lynch or the TBI, but she (Pewitt) believed that Buford knew
of the communication.

                                          10
knowledge.     We do not believe that the statute requires such a stringent

interpretation. Mrs. Pewitt argues that the alleged discriminatory actions against

her occurred because of Mrs. Buford's belief that Pewitt initiated the TBI

involvement. The record establishes that Commissioner Lynch contacted the TBI

and that Mrs. Pewitt spoke with the TBI at the request and direction of

Commissioner Lynch.       Although Mrs. Buford may not have had actual

knowledge that an elected official had been contacted, it is clear that but for

Mrs. Pewitt's communication with Commissioner Lynch, the TBI involvement for

which Mrs. Buford allegedly blamed Mrs. Pewitt, would not have occurred.

      Although Mrs. Buford denies that she knew of Mrs. Pewitt's involvement

with the TBI, there is proof in the record from which a trier of fact could find

otherwise. Mrs. Pewitt produced the affidavit of Melissa Tidwell, a secretary at

Buford Trucking, who states that shortly after the TBI raided the trustee's office,

she heard Mrs. Buford say, "If I find out for sure that it was Judy [who leaked the

information], I am going to fire her ass." In her affidavit Mrs. Tidwell states that

Mrs. Buford made this statement to her while she (Tidwell) was at work at Buford

Trucking, and that Mrs. Buford further said, "'Don't you say anything to anybody

about what I said.'" Mrs. Pewitt also produced the deposition of Mrs. Buford in

which Mrs. Buford conceded that after the TBI raid, she may have informed

some employees of the trustee's office that she believed the "informant" to be

an employee of the trustee's office. Buford also admitted in her deposition that

she questioned a TBI agent as to "who had sent them [the TBI] to check the

office." Finally, Mrs. Pewitt produced the deposition testimony of Mrs. Buford in

which Buford admits asking Pewitt how the TBI got Pewitt's phone number to her

private line. Mrs. Buford asked Pewitt the question following a phone call which

the TBI placed on Mrs. Pewitt's private line to Mrs. Buford.


                                        11
      Taking the strongest legitimate view of the above facts in favor of Mrs.

Pewitt, and allowing all reasonable inferences in favor of Pewitt, we are of the

opinion that there exists a genuine issue of material fact as to whether Buford's

actions resulted from Pewitt's communication with Lynch.

      County next asserts that summary judgment was appropriate, because

Mrs. Pewitt was not "disciplined, threatened with discipline, or otherwise

discriminated against . . ." as required by the statute. We must respectfully

disagree. Pewitt testified that following the TBI raid on the trustee's office, Mrs.

Buford moved her into an office that was not as nice as the previous office,

maintained absentee records on her but not other employees, and

encouraged other employees to avoid Mrs. Pewitt. Mrs. Buford, on the other

hand, states that she kept absentee records on all employees, that Mrs. Pewitt's

new office was as nice as Mrs. Pewitt's previous office, and that the move was

not in any way intended to discipline Mrs. Pewitt. Construing the evidence in

favor of Mrs. Pewitt and allowing all reasonable inferences in favor of her, we

think that reasonable minds could differ as to whether, under the facts of this

case, the actions of Buford constituted discipline or discrimination. These issues

should be resolved by a trier of fact.

      Finally, with respect to the elements of PEPFA, County argues that Pewitt's

PEPFA action fails, because Pewitt's communication with Lynch was not for a

"job-related purpose" as required by T.C.A. § 8-50-602(a). We think this argument

is wholly without merit. A communication by an employee of the trustee's office

regarding criminal misconduct occurring at the trustee's office, is certainly for a

"job-related purpose."

   County next asserts that even if Pewitt could establish a prima facie case

under PEPFA, County would still not be liable under the Act for a number of


                                         12
reasons. First, County contends that PEPFA is analogous to 42 U.S.C. § 1983 and

argues that caselaw interpreting § 1983 clearly establishes that a county is not

liable on a respondeat superior or vicarious liability basis for the actions of its

agents. While County's interpretation of caselaw construing § 1983 may be

correct, we fail to see what relevance this body of law has to PEPFA which

provides a state law cause of action entirely separate and distinct from § 1983.

Accordingly, County's § 1983 arguments are inapplicable to the case sub

judice.     In its brief, County also argues that PEPFA's treble damages provision

is essentially a punitive damages provision, and therefore may not be applied

to County. In support of this proposition, County cites City of Newport v. Fact

Concerts, Inc., 453 U.S. 247, 101 S. Ct. 2748 (1981), in which the United States

Supreme Court stated that punitive damages should not be awarded against

local governments. County argues that, "In common law and civil rights law, it

is well established that punitive damages may not be awarded against local

governments."

        County's argument fails to recognize that an action brought pursuant to

PEPFA is neither a common law action nor a federal civil rights action, but rather

a statutory cause of action specifically provided by the Tennessee Legislature.

In our opinion City of Newport is inapplicable as well as distinguishable from the

case at hand. City of Newport is a case decided under 42 U.S.C. § 1983, a

federal civil rights statute which makes no mention of punitive damages. See

42 U.S.C. § 1983 (1994). PEPFA, on the other hand, is a state statute which, under

a very narrow set of circumstances, specifically authorizes an award of treble

damages against a local government.6


    6
     This conclusion is supported by City of Newport in which the Court, in a
footnote, stated, "The general rule today is that no punitive damages are
allowed [against a local government] unless expressly authorized by statute."

                                        13
      Finally County argues that even if Appellee Buford did discriminate or

discipline Mrs. Pewitt for her communication with Lynch, such discrimination

would constitute a willful act of misconduct beyond the scope of Buford's

authority as trustee; therefore, § 29-20-310(a) of the Tennessee Governmental

Tort Liability Act (TGTLA) prevents the imposition of liability against County. In our

opinion, this argument is without merit, because it is contrary to well established

principles of statutory interpretation as well as the purpose of PEPFA.

      TGTLA section 29-20-310(a) provides:

             Determinations to be made by court - Restrictions on
             claims against employees . . . (a) The court, before
             holding a governmental entity liable for damages,
             must first determine that the employee's or employees'
             act or acts were negligent and the proximate cause
             of plaintiff's injury, that the employee or employees
             acted within the scope of their employment and that
             none of the exceptions listed in § 29-20-205 are
             applicable to the facts before the court.

T.C.A. § 29-20-310 (a) (Supp. 1994).        PEPFA can impose liability upon a local

government for the willful or intentional misconduct of the government's agents,

while T.C.A. § 29-20-310 (a) requires negligent acts of an employer within the

scope of employment to impose liability upon the governmental entity. See

Jenkins v. Loudon County, 736 S.W.2d 603, 608 (Tenn. 1987). Despite County's

arguments to the contary, we do not think § 29-20-310 (a) either conflicts with

PEPFA or operates to bar a PEPFA cause of action against a local government.

By enacting PEPFA and § 29-20-310(a), the Legislature merely removed

sovereign immunity under two separate circumstances. We think both statutory

provisions are valid, and that each can be applied without conflicting with the




453 U.S. at 261,101 S.Ct. at 2756, n. 21.

                                            14
other.7

       This conclusion is supported by T.C.A. § 1-3-103 (1994) which states, "If

provisions of different titles or chapters of the Code appear to contravene each

other, the provisions of each title or chapter shall prevail as to all matters and

questions growing out of the subject matter of that title or chapter."

T.C.A. § 1-3-103 guides the courts of this state to resolve conflicts among Code

provisions so that "each provision prevails as to subjects within the special

purview of the relevant chapter or title." Neff v. Cherokee Ins. Co., 704 S.W.2d
1, 3 (Tenn. 1986). We think, the facts of this case are within the "special purview"

of PEPFA rather than encompassed by the more general provisions of The

Tennessee Governmental Tort Liability Act.

       To hold that § 29-20-310(a) of the TGTLA bars the PEPFA suit against County

because the alleged discrimination by Buford was willful or intentional would not

only run counter to rules of statutory construction, but would also nullify the

protection afforded to public employees by PEPFA. If a public employer could

escape liability under the Act simply because the actions of the employer (or

the employer's agent) were willful or intentional, then the protection as well as


   7
   It should be noted that even if we did perceive an "irreconcilable conflict"
between the TGTLA and PEPFA, the TGTLA would still not bar the plaintiff's PEPFA
action, because under the doctrine of implied repeal the more specific
provisions of PEPFA, which impose liability upon a county (as a "public
employer") in a very narrow set of circumstances, would prevail over the more
general immunity provisions of the TGTLA. As our Supreme Court stated in State
Dep't of Revenue v. Moore, 722 S.W.2d 367 (Tenn. 1986):

             The rule may be stated that where two acts conflict
             and cannot be reconciled, . . . a "special statute or a
             special provision of a particular statute controls a
             general provision in another statute or general
             provision in the same statute."

Id. at 374 (quoting Strader v. United Family Life Ins. Co., 218 Tenn. 411,417, 403
S.W.2d 765,768 (Tenn. 1966)).


                                        15
the cause of action afforded a public employee by PEPFA, would be nullified.

If a public employer subjects an employee to discipline or discrimination

because of an employee's communication with an elected public official, then

such discipline or discrimination will always be intentional or willful.8 Therefore,

barring a PEPFA action on the ground that the underlying conduct on which the

action is based was willful or intentional, would effectively "gut" PEPFA. We think

such a result would be clearly at odds with the intention of the Legislature in

enacting PEPFA.

         In addition to bringing a PEPFA action against the defendants, Pewitt

brought a retaliatory discharge action. Since Pewitt was not fired but rather

voluntarily quit her job at the trustee's office, she argues that Buford's actions

toward her constituted a constructive discharge, and that such discharge was

in retaliation for Pewitt's communication with Lynch. The case of Montgomery

vs. Mayor of City of Covington, 778 S.W.2d 444 (Tenn. App. 1988), is dispositive of

Pewitt's retaliatory discharge action against County. In Montgomery, this Court

was presented with the question of whether the TGTLA barred a retaliatory

discharge action against the City of Covington. We answered this question in

the affirmative stating,

               An action for retaliatory discharge is by its very nature
               an action based on the intent of the employer to
               discharge the employee . . . . Therefore this would not
               be a negligent act or omission and immunity [under
               the TGTLA] would not be removed at all. Thus the city
               enjoys complete immunity from this action.

Id. at 445. Applying Montgomery to the case sub judice, we conclude that the

TGTLA provides County with complete immunity from Pewitt's retaliatory



     8
      It is difficult to conceive of a situation in which an employer could
negligently, (recklessly, etc.) discriminate against an employee because of an
employee's communication with a publicly elected official.

                                          16
discharge action. Thus, the trial court properly granted County's motion for

summary judgment on the retaliatory discharge claim.

  The trial court's grant of summary judgment to Appellees Buford and Frensley

on the retaliatory discharge action was also proper.          Although the TGTLA

generally does not bar an action against a government employee who acts

willfully or intentionally (and therefore outside of the employee's scope of

authority), for an action to lie against the employee personally, the employee

must obviously be sued personally. Since Pewitt's retaliatory discharge action

against Frensley and Buford is brought against them in their capacities as

trustees for Williamson County rather than as individuals, the trial court's grant of

summary judgment to Buford and Frensley on the retaliatory discharge claim

was proper.9

       Finally, the County asserts that Pewitt's claim for statutory damages

pursuant to PEPFA is barred by the one year statute of limitations in T.C.A. § 28-3-

104 (4) (1994). County argues that since this action was commenced on March

5, 1993, any discriminatory actions which occurred prior to March 5, 1992, would

be barred. County cites no authority nor makes an argument concerning this

assertion, and we consider it waived. State ex rel. Dep't of Transp. v. Harvey, 680
S.W.2d 792, 795 (Tenn. App. 1984); T.R.A.P. 27 (a) (7). In any event, we think the

best reasoning in this case is that the alleged discrimination against Mrs. Pewitt

was a continuing series of events that merely culminated on March 9, 1992,

when Mrs. Pewitt quit her job.         Therefore, since at least some of the

discriminatory actions occurred within the limitations period, all of the



   9
    In addition, with respect to Appellee Frensley, Frensley took over the office
of county trustee after Pewitt quit her job at the trustee's office, and Pewitt never
returned to work for, or under Frensley. Therefore, Frensley never, retaliatorily or
otherwise, discharged Pewitt.

                                         17
discriminatory actions are actionable under PEPFA. See Haithcock v. Frank, 958
F.2d 671, 677 (6th Cir. 1992) ("[W]here there is an ongoing, continuous series of

discriminatory acts, they may be challenged in their entirety as long as one of

those discriminatory acts falls within the limitations period.").

      Accordingly, the order of the trial court granting summary judgment to

Williamson County on Pewitt's PEPFA claim is reversed, and the case is

remanded for trial on that claim. The order of the trial court in all other respects

is affirmed. Costs of the appeal are assessed against appellee, Williamson

County.

                                        ____________________________________
                                        W. FRANK CRAWFORD, JUDGE

CONCUR:


_________________________________
ALAN E. HIGHERS, JUDGE


________________________________
DAVID R. FARMER, JUDGE




                                         18